Citation Nr: 1823881	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-15 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder, major depressive disorder, and schizophrenia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to July 1968.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim of service connection for PTSD, and denied the claim of service connection for an acquired psychiatric disorder other than PTSD.

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in August 2016 to present testimony on the issues on appeal.  

The Board notes that prior to issuing this decision, the Board sought clarification as to the Veteran's desire for representation as his choice regarding power of attorney was unclear based upon the documentation within the claims file.  Specifically, there was a properly completed VA Form 21-22 designating the Disabled American Veterans service organization as having the authority to represent the Veteran, but he chose to appear unrepresented at his August 2016 hearing.  As a result, and to ensure that the Veteran was afforded the due process to which he is entitled, the Board sent the Veteran a clarification letter in February 2018.  The Veteran responded on February 28, 2018 by submitting the Pro Se Election Form confirming that he wished to represent himself and wished to proceed with his appeal.  

Thereafter, on March 5, 2018, the Veteran submitted a statement that he had asked the "Rep for Vets" entity to represent him, but that if they did not agree to be his representative, he would continue to represent himself.  He also submitted correspondence from the agent stating that a questionnaire was being provided and should be sent along with other particular paperwork to determine whether the entity could assist in claims for VA disability benefits, but this was not a retainer for services, and return of the questionnaire did not imply representation by that office.  Therefore, as no representation has been agreed to at this time, to the extent that the Board is aware, and the Veteran's last intent expressed to the Board was to act on his own behalf, the Board will proceed with the Veteran in a pro se status, or in other words representing himself in the present matter. 


FINDING OF FACT

On February 28, 2018, prior to the promulgation of a decision in this appeal, the Board received written notification from the appellant requesting the withdrawal of the appeal on the pending issues regarding PTSD and any acquired psychiatric condition.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no 


	(CONTINUED ON NEXT PAGE)


allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is hereby dismissed.


ORDER


The appeal is dismissed.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


